



EXHIBIT 10.25

 

INSIGNIA SYSTEMS, INC.

2007 EXECUTIVE INCENTIVE PLAN

 

1.           Purpose. The purpose of this Plan is to assist the corporation in
retaining and motivating certain officers of the corporation for the benefit of
the corporation and its shareholders.

 

2.           Eligibility. The employees eligible to participate in this Plan are
the individuals employed in the following positions as of February 20, 2007: the
Vice President of Finance, Senior Vice President of Marketing Services, Vice
President of Operations, Vice President of Technology Development, and
Controller. An eligible employee must be employed on December 31, 2007 to earn a
bonus.

 

3.           Duration of Plan. This Plan shall be effective for the
corporation’s fiscal year ending December 31, 2007.

 

4.           Bonus Amounts. Each eligible employee may earn a bonus in 2007,
equal to a specified percentage of his base salary, based upon the amount of
POPS revenue and corporate net income earned by the Company in 2007. Attached is
a schedule showing three tiers of bonus levels, and the minimum amounts of POPS
revenue and corporate net income required to earn the bonus payable at each
tier. If the amount of POPS revenue and/or corporate net income earned by the
Company in 2007 increases above the minimum amounts required for any tier, but
does not reach the minimum amounts required for the next tier, the bonus
percentages payable within such tier shall increase proportionately. In
calculating corporate net income for 2007, any amount awarded to the Company as
damages in litigation, any amount payable to the Company in settlement of
litigation, and any tax benefit recorded resulting from the adjustment of the
deferred tax asset valuation allowance, shall be excluded.

 

5.           Calculation and Approval of Bonuses. Bonus amounts shall be
calculated by the corporation’s CFO based on the accounting methods and
procedures used in preparing the corporation’s audited financial statements for
2007.

 

All bonus calculations shall be reviewed and approved by the Compensation
Committee prior to payment. The Compensation Committee retains sole and absolute
discretion to increase, decrease or otherwise modify any bonus payable to any
eligible employee.

 

6.           Payment of Bonuses. Earned bonuses shall be paid as soon as
administratively feasible after December 31, 2007. All payments shall be reduced
by applicable withholdings.

 

7.           Non-Assignability. An eligible employee may not assign or transfer
his right to payment under this Plan, except to his heirs in the event of his
death after December 31, 2007 and prior to payment, and his right to payment may
not be attached by his creditors.

 

8.           No Continued Employment. Nothing contained in this Plan shall be
construed as guaranteeing continued employment to any eligible employee.

 

 


--------------------------------------------------------------------------------


SCHEDULE

 

 

 

POPS Revenue Based Bonus

Net Income Based Bonus

Bonus Tier

Minimum POPS

Revenue

Bonus as

Percentage

of Salary

Minimum
Corporate

Net Income

Bonus as

Percentage

of Salary

Minimum Bonus

$19,500,000

Note 1

$2,700,000

Note 1

Full Bonus

$23,000,000

Note 2

$3,300,000

Note 2

Peak Bonus

$27,000,000

Note 3

$3,800,000

Note 3

 

 

____________

Notes:

(1)

3% for VP of Finance, Senior VP of Marketing Services and VP of Operations; 2.5%
for VP of Technology Development; and 2% for Controller.

(2)

15% for VP of Finance, Senior VP of Marketing Services and VP of Operations;
12.5% for VP of Technology Development; and 10% for Controller.

(3)

22.5% for VP of Finance, Senior VP of Marketing Services and VP of Operations;
18.75% for VP of Technology Development; and 15% for Controller.

 

 

 


--------------------------------------------------------------------------------